In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-977V
                                       Filed: May 13, 2015

****************************
JENNIFER PEABODY BARR,                   *
                                         *
                   Petitioner,           *       Damages Decision Based on Proffer;
                                         *       Trivalent Influenza or Flu Vaccine;
                                         *       Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *       Administration (“SIRVA”);
AND HUMAN SERVICES,                      *       Special Processing Unit (“SPU”)
                                         *
                   Respondent.           *
                                         *
****************************
Sean Lyons, Esq., Nashville, TN, for petitioner.
Claudia Gangi, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

        On October 14, 2014, Jennifer Peabody Barr filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., [the “Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder
injury which was caused by the trivalent influenza vaccination she received on
December 19, 2013. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On February 4, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation. On May 13, 2015, respondent filed a proffer on award of compensation
[“Proffer”] indicating petitioner should be awarded “a lump sum of $65,000.00 for her
actual and projected pain and suffering.” Proffer at 2. According to respondent’s
Proffer, petitioner agrees to this proposed amount. Id.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $65,000.00 in the form of a check payable to petitioner, Jennifer
Peabody Barr. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
       The clerk of the court is directed to enter judgment in accordance with this
decision.2

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
          Case 1:14-vv-00977-UNJ Document 24 Filed 05/13/15 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
JENNIFER PEABODY BARR,                    )
                                          )
                  Petitioner,             )
                                          )                   No. 14-977V
v.                                        )                   Chief Special Master Vowell
                                          )                   ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

                         RESPONDENT'S PROFFER ON DAMAGES

        Respondent submits the following recommendations regarding items of compensation to

be awarded to petitioner under the Vaccine Act.

   I.   Items of Compensation

        A. Future Medical Care Expenses

        Respondent proffers that based on the evidence of record, Jennifer Peabody Barr

(“petitioner”) is not entitled to an award for future medical care expenses as provided under 42

U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

        B. Lost Earnings

        Respondent proffers that based upon the evidence of record, petitioner has not and is not

likely to suffer a loss of earnings as a result of her vaccine-related injury as provided under 42

U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.




                                                  1
            Case 1:14-vv-00977-UNJ Document 24 Filed 05/13/15 Page 2 of 3



          C. Pain and Suffering

          Respondent proffers that the Court should award petitioner a lump sum of $65,000.00 for

her actual and projected pain and suffering. This amount reflects that the award for projected

pain and suffering has been reduced to net present value. See § 300aa-15(a)(4). Petitioner

agrees.

          D. Past Unreimbursable Expenses

           Respondent proffers that based upon the evidence of record, petitioner did not incur any

    past unreimbursable expenses related to her vaccine-related injury. Petitioner agrees.

          E. Attorneys’ Fees and Costs

          This proffer does not address final attorneys’ fees and costs. Petitioner is entitled to

reasonable attorneys’ fees and costs, to be determined at a later date upon petitioner filing

substantiating documentation.

          II.    Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Chief Special Master’s

decision and the Court’s judgment award the following: a lump sum payment of $65,000.00

(representing compensation for actual and projected pain and suffering), in the form of a check

payable to petitioner. 1

          III.   Summary of Recommended Payment Following Judgment

          Lump Sum paid to petitioner: $65,000.00


1
  Should Jennifer Peabody Barr die prior to entry of judgment, respondent would oppose any
award for future medical expenses, future lost earnings, and future pain and suffering, and the
parties reserve the right to move the Court for appropriate relief.

                                                    2
        Case 1:14-vv-00977-UNJ Document 24 Filed 05/13/15 Page 3 of 3



                                          Respectfully submitted,

                                          BENJAMIN C. MIZER
                                          Principal Deputy Assistant Attorney General

                                          RUPA BHATTACHARYYA
                                          Director
                                          Torts Branch, Civil Division

                                          VINCENT J. MATANOSKI
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          HEATHER L. PEARLMAN
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division


                                          /s/ Claudia B. Gangi
                                          CLAUDIA B. GANGI
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Tel.: (202) 616-4138



Dated: May 13, 2015




                                      3